Cook, J.,
dissenting.
*529{¶ 20} Today’s majority concludes that “[t]he three-judge-panel requirement of R.C. 2945.06 is a jurisdictional matter that cannot be waived.” In so holding, the majority has necessarily decided that the trial court lacked subject matter jurisdiction over Parker’s trial. See, e.g., Patton v. Diemer (1988), 35 Ohio St.3d 68, 518 N.E.2d 941, paragraph three of the syllabus (“A judgment rendered by a court lacking subject matter jurisdiction is void ab initio”); State v. Wilson (1995), 73 Ohio St.3d 40, 46, 652 N.E.2d 196 (noting that subject matter jurisdiction “cannot be waived”). Because the majority confuses the want of subject matter jurisdiction (which is never waived) with defects in the court’s exercise of jurisdiction (which are waivable), I respectfully dissent.
{¶ 21} Of the various appellate cases that have analyzed the three-judge-panel requirement, I find the Ninth District Court of Appeals’ discussion in State v. Swiger (1998), 125 Ohio App.3d 456, 708 N.E.2d 1033, to be the most instructive. In that case, Michael Swiger, who was tried for capital offenses before a single judge but ultimately convicted of noncapital crimes, sought postconviction relief asserting that his convictions were void. Like Parker in this case, Swiger waived his right to a jury trial and also waived his statutory entitlement to a three-judge panel. Nevertheless, Swiger argued that R.C. 2945.06 divested the trial court of subject matter jurisdiction to try him absent the three-judge panel.
{¶ 22} In rejecting Swiger’s challenge, the court of appeals refused to equate the lack of a three-judge panel with a lack of subject matter jurisdiction. Writing for a unanimous court, Judge Dickinson correctly recognized that the term “jurisdiction” encompasses at least three distinct concepts: (1) subject matter jurisdiction, (2) jurisdiction over the person, and (3) jurisdiction over the particular case. Id. at 462, 708 N.E.2d 1033. “The third category of jurisdiction encompasses the trial court’s authority to determine a specific case within that class of cases that is within its subject matter jurisdiction. It is only when the trial court lacks subject matter jurisdiction that its judgment is void; lack of jurisdiction over the particular case merely renders the judgment voidable.” (Citation omitted.) Id. See, also, Browning v. Walters (Ind.App.1993), 620 N.E.2d 28, 31; In re Waite (1991), 188 Mich.App. 189, 199-200, 468 N.W.2d 912; Morrison v. Bestler (1990), 239 Ya. 166, 169, 387 S.E.2d 753.
{¶ 23} With these distinctions in mind, the Swiger court carefully analyzed which category of jurisdiction encompassed R.C. 2945.06’s requirement that a three-judge panel preside over cases involving capital offenses. As a fundamental matter, an Ohio court of common pleas “has original jurisdiction over all crimes and offenses, except in cases of minor offenses the exclusive jurisdiction of which is vested in courts inferior to the court of common pleas.” R.C. 2931.03. Given this unquestioned and unambiguous statutory grant of subject matter *530jurisdiction over serious offenses, Judge Dickinson reasoned that the three-judge panel required by R.C. 2945.06 could be nothing other than “a procedural protection that, even if arguably ‘jurisdictional,’ falls within [the] third category of jurisdiction.” Swiger, 125 Ohio App.3d at 463, 708 N.E.2d 1033. Thus, the Smger court concluded that the “[defendant’s conviction may have been voidable, but it was not void for lack of subject matter jurisdiction.” Id. at 465, 708 N.E.2d 1033; cf. Commonwealth v. Smith (1985), 230 Va. 354, 361, 337 S.E.2d 278 (holding that the court of appeals was not divested of subject matter jurisdiction when a single judge, instead of the three-judge panel required by statute, decided the merits of a cause).
{¶ 24} SwigePs persuasive analysis should dictate the outcome of this case. Not only does it accurately differentiate between the different jurisdictional categories, it is also consistent with this court’s implicit recognition that the term “jurisdictional” does not always mean subject matter jurisdiction. See State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766. In Pless, this court reversed a capital conviction based on the absence in the record of a written jury-trial waiver as required by R.C. 2945.05. The Pless majority held that “a trial court lacks jurisdiction to try the defendant without a jury” absent strict compliance with R.C. 2945.05. (Emphasis added.) Id. at paragraph one of the syllabus. In the very same case, however, the majority also held that “[t]he failure to comply with R.C. 2945.05 may be remedied only in a direct appeal from a criminal conviction.” (Emphasis added.) Id. at paragraph two of the syllabus. As Judge Dickinson keenly observed in Swiger, these two paragraphs are subject to only one interpretation:
{¶ 25} “If the ‘jurisdiction’ to which the [Pless ] court referred were subject matter jurisdiction, by its very nature, it would be open to challenge at any time. By holding that this defect in the trial court’s ‘jurisdiction’ can be waived if not timely raised, the Supreme Court was apparently referring to something other than subject matter jurisdiction. Moreover, it recognized this type of ‘jurisdiction’ in a situation [i.e., written waiver of a jury trial] analogous to defendant’s waiver of a three-judge panel.” Swiger, 125 Ohio App.3d at 465, 708 N.E.2d 1033.
{¶ 26} In light of the foregoing, I would hold that the trial court’s failure to convene a three-judge panel in this case was not a defect that deprived the court of subject matter jurisdiction. Parker was charged with criminal offenses over which the court of common pleas had unquestioned subject matter jurisdiction; thus, “[a]ny subsequent error in the proceedings [was] only error in the ‘exercise of jurisdiction,’ as distinguished from the want of jurisdiction in the first instance.” In re Waite, 188 Mich.App. at 200, 468 N.W.2d 912. Parker’s convictions for the noncapital offenses were voidable at most and, in this case, *531they were not even that given his waiver of both a jury trial and a trial by a three-judge panel.1 This court should reverse the judgment of the court of appeals and reinstate Parker’s convictions.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Lisa Reitz Williamson, Assistant Prosecuting Attorney, for appellant.
James A. Draper, Cuyahoga County Public Defender, and Patricia Koch Windham, Assistant Public Defender, for appellee.
David H. Bodiker, Ohio Public Defender, and Stephen P. Hardwick, Assistant Public Defender, urging affirmance for amicus curiae Ohio Public Defender.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.

. Because this case involves a defendant convicted only of noncapital crimes, I express no opinion on the question whether a single judge could sentence a defendant to death notwithstanding a waiver of the three-judge panel. But, see, State v. Griffin (1992), 73 Ohio App.3d 546, 553, 597 N.E.2d 1178 (expressing the view that “the death penalty option was extinguished the moment [the defendant] was placed in jeopardy in the trial” before a single judge).